NORTHCUTT, Judge.
Glen Gibellina appeals a nonfinal order that denied relief from past orders and denied his motion to disqualify the trial judge. We treat Gibellina’s argument about the motion to disqualify as a petition seeking a writ of prohibition, see Carrow v. Fla. Bar, 848 So.2d 1283, 1285 (Fla. 2d DCA 2003), and we deny the petition. We also affirm on the remaining issues raised on appeal.
We are not unsympathetic to Gibellina’s argument that he should have some opportunity for timesharing with his minor child. But the circuit court’s orders express concern about the child’s well-being when Gibellina is involved, and our limited appendix does not provide a basis for questioning this concern. However, we also encourage the circuit court to conduct further proceedings. Gibellina’s apparent misuse of the judicial system does not foreclose the possibility that he is able to be an appropriate parent. See Andrews v. Andrews, 624 So.2d 391, 392 (Fla. 2d DCA 1993) (distinguishing a parent’s litigation conduct from her parenting skills). The circuit court has appointed an attorney ad litem to protect the child’s interests, and the court should move the ease to a final resolution.
Petition denied; affirmed.
KHOUZAM and BLACK, JJ., Concur.